                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. 1:18-cr-10071-STA
                                                  )
KHALIL KAMARA,                                    )
                                                  )
       Defendant.                                 )


                    ORDER RESETTING CHANGE OF PLEA HEARING
                            AND NOTICE OF RESETTING


       The Change of Plea in this matter is currently set for March 8, 2019 before Chief Judge

S. Thomas Anderson. The Change of Plea in the above styled matter is hereby reset to Monday,

March 11, 2019, at 9:00 a.m. before Judge S. Thomas Anderson; Courtroom #1, 4th Floor, US

Courthouse, Jackson, Tennessee.

       Enter this the 5th day of March, 2019.



                                                  s/ S. Thomas Anderson
                                                  Chief United States District Judge
